Citation Nr: 0617083	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-27 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a 
myocardial infarction, to include due to Agent Orange 
exposure, and as secondary to service-connected herpetic 
keratitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from June 1967 until June 
1969, from August 1980 until September 1983, and from March 
1991 until July 1991.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.
    
The veteran did not request a hearing in his substantive 
appeal, or in any other correspondence of record.  Apparently 
thinking that he had, he submitted a statement in July 2004 
"withdrawing" a request for a hearing.  

It is unclear to the Board whether a January 2004 
communication from the veteran constitutes a claim of clear 
and unmistakable error as to prior rating decisions denying 
an increased rating for his service-connected corneal scar, 
left, secondary to herpetic keratitis, to include the 
assignment of a separate rating for chronic herpetic 
conjunctivitis.  Therefore, this matter is referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board has reviewed the record and determines that 
additional development is required in order to satisfy VA's 
obligations both to notify and assist the veteran with 
respect to the development of his claim.  

Regarding notice, it is observed that the January 2003 VCAA 
letter of record fails to specify the issue on appeal.  As 
such, it cannot effectively apprise the veteran of the 
evidence necessary to substantiate his claim.  Therefore, 
additional notice is required.  Moreover, such notice should 
also apprise the veteran as to the law regarding disability 
ratings and effective dates.  Indeed, during the pendency of 
this appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In addition to the notice problems detailed above, the claims 
file also reveals a deficiency as to the duty to assist.  
Specifically, the Board finds that a VA medical opinion must 
be furnished here, for the reasons discussed below.  

The law holds that VA will provide a medical examination 
which includes a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  Moreover, 
under 38 C.F.R. § 3.159(b)(4)(C) an examination is also 
necessary if the evidence indicates that the claimed 
disability or symptoms may be associated with another 
service-connected disability.  

In the present case, the evidence does suggest that the 
myocardial infarction, for which the veteran is claiming 
service connection, could be related to his service-connected 
herpetic keratitis.  Indeed, the veteran has submitted 
numerous medical articles and texts which indicate that the 
activation of herpetic viral infections could cause or 
aggravate various cardiovascular disabilities.   The Board 
acknowledges that such texts are not concerned with the facts 
of the veteran's particular medical history, and therefore 
are too generic to constitute competent medical evidence 
sufficient to be dispositive of the appellant's claim.  See 
Sacks v. West, 11 Vet. App. 314, 316- 317 (1998).  However, 
such evidence does at least raise the medical possibility 
that the veteran's myocardial infarction may be casually 
related to a service-connected disability.  As such, the 
criteria under 38 C.F.R. § 3.159(b)(4)(C) have been met and a 
medical opinion should be procured to assist the veteran with 
his claim.  

Accordingly, the case is REMANDED for the following action:
  
1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and 
any other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
service connection claim and inform him 
of the division of responsibility between 
he and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Request that an appropriate VA 
examiner review the claims file and offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
myocardial infarction is proximately due 
to or the result of his service-connected 
herpetic keratitis.  All conclusions 
should be supported by a clear rationale 
consistent with the evidence of record.  
In responding to this inquiry, the VA 
examiner may consider and comment on the 
scientific studies of record.  However, 
to the extent that any such study or 
studies serve as a basis for the 
examiner's conclusion, he must articulate 
why the study is relevant to the 
veteran's specific medical history 
demonstrated in the record.  The VA 
examiner is further asked to opine 
whether it is at least as likely as not 
that the veteran's myocardial infarction 
is causally related to active service, to 
include exposure to herbicide agents.  
For the purposes of this inquiry, the 
examiner may presume that the veteran was 
exposed to herbicide agents during his 
first tour of duty from 1967 to 1969.   
Again, all conclusions should be 
accompanied by a clear rationale.

The examiner must indicate in the 
examination report that the claims folder 
was reviewed in conjunction with this 
request.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



